Citation Nr: 0834257	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran had active service under honorable conditions 
from April 1960 to July 1964, honorable service from March 
1966 to October 1967, and service under conditions other than 
honorable from October 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to TDIU.

The veteran was afforded a hearing before the undersigned on 
February 26, 2008.  A transcript of the hearing has been 
incorporated into the veteran's file.  


FINDINGS OF FACT

1.  The veteran is service connected for degenerative joint 
disease of the lumbosacral spine, evaluated as 20 percent 
disabling, left gonarthrosis, evaluated as 10 percent 
disabling, degenerative joint disease of the right knee, 
evaluated as 10 percent disabling, total right knee 
arthroplasty, evaluated as 30 percent disabling and bucket 
handle tear of the medial meniscus, evaluated as 10 percent 
disabling.  The veteran's combined evaluation for 
compensation is 50 percent disabling. 

2.  The veteran received a diagnosis of colon cancer in 2000 
and retired from work at this time.

3.  The medical evidence of record does not demonstrate that 
the veteran is unemployable solely due to his service-
connected disabilities.





CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

In this case, service connection is in effect for the 
following disabilities: degenerative joint disease of the 
lumbosacral spine, evaluated as 20 percent disabling, left 
gonarthrosis, evaluated as 10 percent disabling, degenerative 
joint disease of the right knee, evaluated as 10 percent 
disabling, total right knee arthroplasty, evaluated as 30 
percent disabling and bucket handle tear of the medial 
meniscus, evaluated as 10 percent disabling.  The combined 
evaluation for compensation is 50 percent disabling.  
Therefore, because the veteran does not have one service-
connected disability rated as at least 60 percent or two or 
more disabilities with a combined rating of a least 70 
percent, with one disability rated at 40 percent, the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a) are not met.

Since the veteran fails to meet the percentage standards as 
set forth in 38 C.F.R. 
§ 4.16(a), the Board must consider whether there is evidence 
to warrant referral for consideration of a TDIU on an extra-
schedular basis, pursuant to 38 C.F.R. 
§ 4.16(b).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (2007).

For the veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor that 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After careful review of the record, the Board finds that the 
evidence does not support a finding that referral of the case 
to the Director, Compensation and Pension Service for extra-
schedular consideration is warranted.  The Board is certainly 
aware that the veteran was forced to take an early retirement 
from his job as a supervisor in a packing plant due to his 
medical condition involving colon cancer.  The veteran stated 
that even though he retired due to his nonservice-connected 
colon cancer, he states that while he was home his right leg 
deteriorated and he required surgery.  Regardless, the 
evidence simply does not show he is unable to obtain 
substantially gainful employment solely due to his service-
connected disabilities.

In this regard, the veteran was provided a VA general medical 
examination in October 2006.  Upon physical examination of 
the veteran, the examiner diagnosed the veteran with 
residuals of right total knee replacement, left knee 
gonarthrosis, degenerative joint disease of the lumbosacral 
spine, residuals of colon cancer, congestive heart failure, 
kidney failure, sleep apnea, bilateral edema and type II 
diabetes.  The examiner noted that the veteran was obese and 
this put several limitations on his abilities to flex and 
extend.  The examiner also determined that the veteran had 
the following physical limitations: no prolonged exertion on 
the left knee over one hour, no prolonged physical activity 
of over one hour without resting, no activity requiring 
bending of the knee past that needed to sit or walk, no 
lifting over 20 pounds, no repetitive bending, and no 
exertion exceeding a METS of 6.  However, the examiner did 
not opine that the veteran was unable to obtain or maintain 
substantially gainful employment.  The examiner noted that 
the veteran retired in 2000 due to his colon cancer and rated 
the majority of his limitations from his service-connected 
disabilities as moderate to mild.  

Additionally, the Board notes that the veteran did not 
graduate from high school.  In a hearing before the 
undersigned the veteran was asked if he would go back to work 
and answered that he was never trained to do anything besides 
work at a packing plant.  However, the veteran did not 
indicate whether he attempted to look for other jobs.  

The Board finds that there is no evidence showing anything 
out of the ordinary in the veteran's situation, which would 
warrant referral of this case for extra-schedular 
consideration.  In making this determination, the Board is 
not refuting the veteran's noted physical limitations as 
stated in the October 2006 VA examination report or his own 
contentions that his service-connected disabilities affect 
his ability to walk or stand for long periods of time.  Even 
if the veteran is unable to engage in prolonged physical 
activity due to his service-connected disabilities, there is 
no evidence showing he is unable to sustain gainful 
employment solely due to his service-connected disabilities.

The Board does not doubt the veteran sincerely believes he is 
unable to work because of his service-connected disabilities, 
and acknowledges the personal statement by his wife.  
However, competent medical evidence is required to establish 
eligibility for TDIU benefits.  Neither the veteran nor his 
wife is competent to state that the veteran is unemployable 
due to his service-connected disabilities.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Thus, the Board finds that a TDIU is not warranted and there 
is no evidence to warrant referral for consideration of a 
TDIU on an extra-schedular basis at this time.  If the 
veteran's service-connected disabilities increase in 
impairment he is encouraged to reapply for benefits.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in April and July 2005, prior 
to the initial adjudication of the claim.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for TDIU.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in 
letters dated in March and June 2006.  While these letters 
were sent after the November 2005 decision, the Board 
determines that the veteran is not prejudiced, because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also provided the veteran with an examination.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


